Citation Nr: 1732356	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteochondral injury, patellar maltracking, formerly characterized as right knee strain with degenerative changes, (excluding the period from August 4, 2010 through August 3, 2011, during which time a temporary total rating under 38 C.F.R. § 4.30 was in effect).

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain with degenerative changes. 

3.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine fracture with spondylosis prior to April 21, 2015 and a staged initial evaluation in excess of 30 percent thereafter. 

4.  Entitlement to an initial evaluation in excess of 10 percent for low back strain prior to April 21, 2015 and a staged initial evaluation in excess of 20 percent thereafter.

5.  Entitlement to a compensable initial evaluation for traumatic brain injury (TBI).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1998 to April 1998 and from April 2001 to January 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims file was subsequently transferred to the RO in Waco, Texas.

This case was previously before the Board in March 2015.  In March 2015, the Board dismissed the issues of entitlement to service connection for migraines and entitlement to service connection for Osgood-Schlatter disease of the bilateral knees, as having been withdrawn from appellate consideration.  In the March 2015 decision, the Board also granted entitlement to service connection for right ankle sprain and an extension of a temporary total evaluation until August 3, 2011, but no further, for convalescence following surgery for service-connected right knee disability.  Finally, in March 2015, the Board also remanded the appeals for higher initial evaluations for service-connected left knee, right knee, cervical spine, and low back disabilities, and for TBI.

In May 2014, the Veteran, his spouse, and his mother testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

During the pendency of the appeal for higher initial ratings, a September 2015 rating decision, in part, granted a 20 percent staged initial evaluation for low back strain, and a 30 percent staged initial evaluation for cervical spine fracture with spondylosis, each effective April 21, 2015.  Because these higher ratings do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal as to these issues remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id. at 454.  In this case, the Veteran has not asserted that he was unemployable due to his service-connected disabilities at issue in this appeal.  Moreover, the record reflects, as in the Veteran's May 2014 testimony, that he was currently employed as a police officer.  Therefore, the issue of entitlement to a TDIU is not raised in this case.



FINDINGS OF FACT

1.  For the appeal period prior to April 21, 2015 (excluding the period from August 4, 2010 through August 3, 2011, during which time a temporary total rating under 38 C.F.R. § 4.30 was in effect) the Veteran's right knee osteochondral injury, patellar maltracking, was manifested by symptomatic removal of semilunar cartilage, consisting of pain; range of motion was no worse than 120 degrees of flexion and 0 degrees of extension.

2.  From April 21, 2015, the Veteran's right knee osteochondral injury, patellar maltracking, has been manifested by pain productive of limitation of flexion to no worse than 40 degrees.

3.  From April 21, 2015, the Veteran's right knee osteochondral injury, patellar maltracking, has been manifested by pain productive of limitation of extension to no worse than 15 degrees.

4.  Throughout the rating period on appeal the Veteran's service-connected left knee strain with degenerative changes has been manifested by pain productive of flexion limited to no less than 90 degrees with extension to 0 degrees.

5.  For the appeal period prior to April 21, 2015, the Veteran's cervical spine fracture with spondylosis was manifested by pain productive of forward flexion limited to 35 degrees and combined range of motion of 260 degrees, with no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

6.  From April 21, 2015, the Veteran's cervical spine fracture with spondylosis has been manifested by pain productive of forward flexion limited to 10 degrees and combined range of motion of 85 degrees.

7.  For the appeal period prior to April 21, 2015, the Veteran's low back strain was manifested by pain productive of limitation of forward flexion of the thoracolumbar spine to 70 degrees, with no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

8.  From April 21, 2015, the Veteran's low back strain has been manifested by pain productive of limitation of forward flexion of the thoracolumbar spine to 80 degrees.

9.  Throughout the rating period on appeal, the Veteran's TBI has not been shown to be manifested by any facet equating to higher than a level "0" under the Table of Facets of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified; other manifestations of his TBI, which consist of headaches, have been contemplated by a separate rating.


CONCLUSIONS OF LAW

1.  For the appeal period prior to April 21, 2015, the criteria for an initial evaluation in excess of 10 percent for right knee osteochondral injury, patellar maltracking, (under DC 5259 for symptomatic removal of semilunar cartilage) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5299-5259, 5260 (2016).

2.  For the appeal period from April 21, 2015, the criteria for an initial evaluation in excess of 10 percent, but no higher, for right knee osteochondral injury, patellar maltracking, under DC 5260 for limitation of flexion, (in lieu of under DC 5259 for symptomatic removal of semilunar cartilage) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2016).

3.  For the appeal period from April 21, 2015, the criteria for a separate initial evaluation of 20 percent, but no higher, for right knee osteochondral injury, patellar maltracking, under DC 5261 for limitation of extension, (in lieu of under DC 5259 for symptomatic removal of semilunar cartilage)have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5261 (2016).

4.  Throughout the rating period on appeal, the criteria for an initial evaluation in excess of 10 percent for left knee strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260-5010 (2016).

5.  For the appeal period prior to April 21, 2015, the criteria for an initial evaluation in excess of 10 percent for cervical spine fracture with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 (2016).

6.  For the appeal period from April 21, 2015, the criteria for an initial evaluation in excess of 30 percent for cervical spine fracture with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 0 (2016).

7.  For the appeal period prior to April 21, 2015, the criteria for an initial evaluation in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 (2016).

8.  For the appeal period from April 21, 2015, the criteria for an initial evaluation in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 (2016).

9.  Throughout the rating period on appeal, the criteria for a compensable initial evaluation for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.124a, Diagnostic Code 8045 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Additionally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

I.  Right Knee and Left Knee Disabilities

The Veteran's service-connected right knee disability is currently evaluated under Diagnostic Codes (DC) 5299-5259 and his service-connected left knee disability is currently evaluated under DCs 5260-5010.  

With diseases, preference is to be given to the number rating code assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. See 38 C.F.R. § 4.27 (2016).  The Veteran's knee disabilities are evaluated under such hyphenated codes.  For the left knee disability, the rating code for limitation of flexion is listed first, DC 5260, followed by a hyphen and then the rating code for arthritis, due to trauma, DC 5010.  Additionally, conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99".  This is the case with the Veteran's right knee disability, which is rated under DC 5259, for cartilage, semilunar, removal of, symptomatic.  

DC 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of two or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2016).  

In VAOPGCPREC 9-98, VA General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by X-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003, in light of 38 C.F.R. §§ 4.40, 4.45, 4.59, may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The VA General Counsel opinion did not interpret that ratings could be assigned for both Diagnostic Codes 5003 and 5259 in all cases.  The General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5003 would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  See 38 C.F.R. § 4.14.

The Board finds that, prior April 21, 2015, the painful limitation of motion associated with the arthritis component of the Veteran's right knee disability has been compensated in the assigned 10 percent rating under DC 5259 as a symptomatic residual of the semilunar cartilage removal, and although the DC for the right knee disability is changed as of April 21, 2015, based on the separate awards for compensable limitation of flexion and limitation of extension granted below, the same principle applies.  Moreover, the Veteran has not reported experiencing any incapacitating exacerbations with regard to either knee, thus, the highest available rating under DC 5003 in this case is 10 percent for either knee.  The Veteran has also already been awarded a10 percent rating under DC 5010 for his left knee disability.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

Under DC 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a 30 percent rating where flexion is limited to 15 degrees.

In this case, a compensable evaluation for the Veteran's left knee under DC 5260 is not warranted.  However, the Board finds that the Veteran right knee symptoms warrant a separate 10 percent rating under DC 5260 effective April 21, 2015.  In this regard, a VA examination dated in May 2009 noted bilateral knee flexion of 120 degrees.  Thereafter, an April 2015 disability benefits questionnaire found right knee flexion of 40 degrees and left knee flexion of 90 degrees.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  

Therefore, the Veteran is entitled to a rating of 10 percent, but no higher, for his right knee disability based limitation of flexion of 40 degrees from April 21, 2015, the date of the April 2015 disability benefits questionnaire.  Moreover, although separate ratings cannot be assigned under both DC 5259 and DC 5260 for the Veteran's right knee disability because to do so would violate the prohibition against pyramiding as it would compensate the Veteran twice for the same symptomatology; however, as the analysis below finds DC 5261 warrants a 20 percent evaluation from April 21, 2015, rather than DC 5259, the rule against pyramiding is not violated in this aspect.     

Additionally, record does not show that the Veteran was entitled to an initial rating higher than 10 percent for his right knee disability earlier than the date of the April 2015 disability benefits questionnaire.  Furthermore, the record does not show that that an evaluation in excess of 10 percent for limitation of right knee flexion is warranted, as the evidence does not demonstrate right knee flexion was limited to 30 degrees as required for a higher evaluation.  With respect to the Veteran's left knee, limitation of flexion at worst of 90 degrees was demonstrated, thus a compensable evaluation under DC 5260 is not warranted for the left knee disability.   

A rating in excess of 10 percent for the Veteran's left knee under DC 5261 is also not warranted.  With regard to the Veteran's right knee, a rating in excess of 10 percent is not warranted under DC 5261 for the period prior to April 21, 2015; however, as alluded to above, an increased rating of 20 percent, but no higher, is warranted effective April 21, 2015.  Under DC 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, and a 20 percent rating if limited to 15 degrees.  The VA examination dated in May 2009 found the Veteran had full extension of both knees without pain.  Thereafter, an April 2015 disability benefits questionnaire found right knee extension of 15 degrees and left knee extension of 0 degrees.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.

Resolving all reasonable doubt in favor of the Veteran, the Board finds the 20 percent rating under DC 5261 more accurately describes the extension of the Veteran's right knee disability rather than DC 5259, which merely awards 10 percent for symptomatic residuals.  Therefore, the Veteran is entitled to a rating of 20 percent, but no higher, for his right knee disability based on extension limited to 15 degrees from April 21, 2015, the date of the April 2015 disability benefits questionnaire.  The Board is cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint, thus the assignment of separate ratings for the right knee as of April 21, 2015 is not a violation of pyramiding.  However, the record does not show that the Veteran was entitled to an increased rating of 20 percent for right knee extension earlier than the date of the April 2015 disability benefits questionnaire.  Furthermore, the record does not show that a higher rating for right knee extension is warranted, as the evidence does not demonstrate extension limited to 20 degrees as required for the next higher evaluation.  Additionally, the record does not indicate any findings of extension limited to 10 degrees for the Veteran's left knee disability that might warrant a compensable rating. 

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted for either knee disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the May 2009 VA examination, the Veteran reported that stairs and walking 30 minutes or standing for 15 to 20 minutes aggravated each knee; however, the May 2009 VA examiner found the Veteran had no additional limitation with flare-ups with respect to either knee.  The May 2009 VA examiner further found that active range of motion did not produce any weakness, fatigue, or incoordination, bilaterally for either knee.  In August 2010 VA treatment records, the Veteran reported increased knee pain with exercise, movement, touching and/or manipulation, and standing and/or walking.  During the April 2015 examination, the Veteran did not report flare-ups with respect to either knee but did report that he had pain with standing and walking.  The Board finds that any additional functional loss and impairment is not to the degree to warrant a higher rating under DC 5260 or under DC 5261.  38 C.F.R. § 4.71a, DC 5260, 5261.  

The objective clinical findings do not reflect a level of functional impairment comparable to a compensable rating under DC 5260 or DC 5261 for the left knee, prior to April 21, 2015 for the right knee, or in excess of 10 percent for limitation of right knee flexion from April 21, 2015, or in excess of 20 percent for limitation of right knee extension from April 21, 2015.  As described above, the May 2009 VA examiner found the Veteran had no additional limitation with flare-ups with respect to either knee and no any weakness, fatigue, or incoordination upon active range of motion.  The April 2015 examiner could not express an opinion as to if pain, weakness, fatigability or incoordination significantly limited functional ability for either knee with repeated use over a period of time without resorting to mere speculation in the absence examination after repeated use over time.  However, even with repetitive testing, the Veteran's range of motion with respect to either knee did not change during either examination.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability ratings.  

Additionally, concerning the range of motion findings of the Veteran's left knee and right knee joints at issue, the Board notes that the May 2009 examination report and April 2015 knee and lower leg disability benefits questionnaire do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue with respect Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Under DC 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  During the May 2009 examination, the examiner specifically found no laxity or instability was present bilaterally.  The April 2015 VA examiner performed joint stability testing of each knee and found there was no joint instability.  Specifically, anterior instability, tested via the Lachman test, provided a normal finding, and posterior instability, tested via the Posterior drawer test, also provided a normal finding for each knee.  Similarly, testing conducted to assess medial instability and lateral instability also provided normal findings for each knee.  Nothing in the other medical evidence of record supports a finding of recurrent subluxation or instability of either knee.  Therefore, DC 5257 is not for application for either knee.

As noted above, the Veteran's right knee disability was rated under DC 5259, prior to the above analysis, which awarded a separate 10 percent rating under DC 5260 for limitation of flexion of the right knee and a separate 20 percent evaluation under DC 5261 for limitation of extension of the right knee, effective April 21, 2015.  Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic by pain productive of noncompensable limitation of motion.  As such, further discussion is not warranted.  Additionally, DC 5259 is not for application for the left knee as dislocated semilunar cartilage of the left knee has not been demonstrated

The Board observes that the manifestations for evaluation under DCs 5256, 5262 and 5263 are not applicable, as the presence of ankylosis, genu recurvatum, or impairment of the tibia and/or fibula for either knee has not been demonstrated.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertions that his right and left knee disabilities are more severe than evaluated, to include in his May 2014 testimony, in which he stated, in part, that he his knees buckled, locked, were painful and had swelling.  His endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also considered the May 2014 testimony from the Veteran's spouse, which included reports of the Veteran's bilateral knee pain which resulted in limitation of activities.  Neither the Veteran nor his family members have been shown to have the requisite knowledge or training to be deemed competent to identify a specific level of either knee disability according to the appropriate DC criteria.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability and right knee disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which each knee disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for each knee.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned in this decision.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record for his right or left knee disabilities.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

For these reasons, the Board finds that the Veteran is not entitled to a higher initial rating for his left knee strain with degenerative changes at any point during the appeal period.  Additionally, for the appeal period prior to April 21, 2015 (excluding the period from August 4, 2010 through August 3, 2011 during which time a temporary total rating under 38 C.F.R. § 4.30 was in effect), the Veteran is not entitled to a higher initial rating for his right knee disability.  However, from April 21, 2015, the Veteran's right knee osteochondral injury, patellar maltracking, exhibited compensable limitation of flexion and extension resulting in additional disability as described above.  In making these determinations the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected knee disabilities met or nearly approximated the criteria for higher rating other than those that have already been granted.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned for the right and left knee disabilities, the doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Cervical Spine Fracture with Spondylosis

The Veteran's service-connected cervical disability has been evaluated under DC 5235 and is currently evaluated under 5242-5237 as 10 percent disabling prior to April 21, 2015, and as 30 percent disabling thereafter.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.   The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.

Under either DC 5235 or DC 5237, a 10 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is appropriate for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

Prior to April 21, 2015, the Veteran's cervical disability has been rated as 10 percent disabling.  After reviewing the evidence, the Board finds that the cervical disability does not support a rating higher than 10 percent under DC 5237 based on the orthopedic manifestations for the period prior to April 21, 2015.  In this regard, a May 2009 VA treatment record stated the Veteran's neck had full range of motion and that such was non-tender.  An August 2010 VA treatment record also noted the Veteran's neck had full range of motion.  A February 2011 VA treatment record documented with respect the Veteran's neck range of motion that he had very limited hyperextension.

Additionally, a May 2009 VA examination report revealed that the Veteran had a normal gait and forward flexion to 35 degrees, but this does not satisfy the requirement of forward flexion greater than 15 degrees but not greater than 30 degrees required for the higher rating.  The May 2009 VA examination report revealed that the Veteran had combined range of motion of 260 degrees, thus, such does not satisfy the requirement of greater than 170 degrees but not greater than 335 degrees required by the higher rating category.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  Moreover, the Veteran found to have a normal gait and abnormal spinal contour was no demonstrated as required for the next higher rating.

Additionally, in a May 2014 medical letter, Misty Hurley, MPT, stated, in part, that although the Veteran presented with functional range of motion of the cervical spine there was still pain involved with these motions specifically mid to end range degrees.  

With respect the period from April 21, 2015, the Board finds a rating in excess of 30 percent is not warranted for the Veteran's cervical disability.  The April 2015 neck conditions disability benefit questionnaire revealed that the Veteran had forward flexion to 10 degrees and a combined range of motion of 85 degrees, thus, not the unfavorable ankylosis of the entire cervical spine as required by the higher rating category.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted at any point during the appeal period for the Veteran's cervical disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the May 2009 VA examination, the Veteran reported his neck pains were daily and constant and usually consisted of pressure and occasional stabbing but he did not identify any aggravating factors.  However, the May 2009 VA examiner found the Veteran had no additional limitation with flare-ups with respect his cervical disability.  During the April 2015 examination, the Veteran did not report flare-ups with respect to his cervical disability but did report that he had chronic pain and loss of motion, which was increased with repetitious movement of the neck.  The Board finds that any additional functional loss and impairment is not to the degree to warrant a higher evaluation at any point during the appeal period.  

As described above, the May 2009 VA examiner found the Veteran had no additional limitation with flare-ups with respect to his cervical disability.  The April 2015 examiner could not express an opinion as to if pain, weakness, fatigability or incoordination significantly limited functional ability for his cervical disability with repeated use over a period of time without resorting to mere speculation in the absence examination after repeated use over time.  However, even with repetitive testing, the Veteran's range of motion with respect to his cervical disability did not change during either examination.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability ratings.  

Additionally, concerning the range of motion findings of the Veteran's cervical disability, the Board notes that the May 2009 examination report and April 2015 back conditions benefits questionnaire do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia, supra.  As described above, generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board also has considered whether higher ratings for the Veteran's cervical disability are warranted via application of DC 5243, for intervertebral disc syndrome (IVDS).  This code provides that IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which, for the reasons and bases already discussed, does not provide grounds for assigning a higher rating, or alternatively on the basis of incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes found in DC 5243 provide for a 10 percent rating when there have been incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the last 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months. 

Note (1) to DC 5243, however, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  And the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his cervical disability, according to this definition.  The evidence of record does not show a physician has prescribed bed rest.  Moreover, the May 2009 examiner found there were no incapacitating episodes.  Although the April 2015 VA examiner did indicate the Veteran had incapacitating episodes the basis of such a finding is unclear as it is not supported by the medical evidence of record, notably, the examiner further found that there were no incapacitating episodes during the prior 12 months.  Hence, DC 5243 also cannot serve as grounds for assigning a higher rating for the cervical disability.

There also are no other relevant DCs for consideration.  In this regard, according to the May 2009 and April 2015 VA examiners, as well an August 2015 VA treatment record, found there were no associated bowel or bladder problems; thus, there also is no basis for assigning a separate or additional rating for this potential problem, either.  Additionally, the Veteran was awarded separate ratings in September 2015 for right upper extremity radiculopathy and left upper extremity radiculopathy.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d at 1337; Washington, 19 Vet. App. at 368-69.  The Board acknowledges the Veteran's assertions that his cervical is more severe than evaluated, to include in his May 2014 testimony, in which he stated, in part, that his back pain is a constant, sharp pain, that radiates and sometimes it is dull, but mainly it is like a stabbing-type feeling.  In an August 2015 VA treatment record the Veteran reported, in part, that his back pain and neck pain were worse with range of motion of the neck and when he tried to bend.  His endorsements are admissible and have been taken into consideration.  Layno, 6 Vet. App. at 469.  The Veteran has not, however, been shown to have the requisite knowledge or training to be deemped competent to identify a specific level of disability of his cervical spine disability according to the appropriate DC criteria.  Such competent evidence concerning the nature and extent of the Veteran's cervical spine disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his cervical disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his cervical disability.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned in this decision

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with respect to his cervical disability.  See Doucette, supra.  

For these reasons, the Board finds that the Veteran is not entitled to a higher initial rating in excess of 10 percent for his cervical disability for the appeal period prior to April 21, 2015, or in excess of 30 percent thereafter.  In making these determinations the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected cervical disability met or nearly approximated the criteria for higher rating other than those that have already been granted.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned for cervical disability, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

III. Low Back Strain

The Veteran's service-connected low back strain has been evaluated under DC 5242-5237 and is currently rated as 10 percent disabling prior to April 21, 2015, and as 20 percent disabling thereafter, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  See 38 C.F.R. § 4.71a, DC 5242.

Note (2) lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes, which explains that, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation and equals 240 degrees.  Id.  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.  Id.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Note (5) to DC 5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

Prior to April 21, 2015, the Veteran's low back strain has been rated as 10 percent disabling.  After reviewing the evidence, the Board finds that it does not support a rating higher than 20 percent under DC 5242 based on the orthopedic manifestations for the period prior to April 21, 2015.  A May 2009 VA examination report addressed the range of motion of the Veteran's thoracolumbar spine.  The May 2009 VA examination report revealed that the Veteran had normal gait and forward flexion to 70 degrees, but this does not satisfy the requirement of 30 degrees but not greater than 60 degrees required for the higher rating.  The May 2009 VA examination report revealed that the Veteran had combined range of motion of 170 degrees, thus, not the required 120 degrees or less as required by the higher rating category.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  Moreover, the Veteran found to have a normal gait and abnormal spinal contour was no demonstrated as required for the next higher rating.  Moreover, the Veteran found to have a normal gait and abnormal spinal contour was no demonstrated as required for the next higher rating.

Additionally, other medical records noted the existence of back pain problems.  Such includes a May 2009 VA treatment record, which stated the Veteran had normal thoracic and lumbar curvatures, that such was non-tender with full active range of motion, a June 2009 VA treatment record, which noted, in part, that the Veteran's gait stable and that he had good forward flexion of spine and mild tenderness on palpation of lumbar spine and an August 2009 VA treatment record, which noted in part, that the Veteran's range of motion was limited with flexion.  An August 2010 VA treatment record noted the Veteran's lumbar range of motion was unable to be fully assessed as the Veteran was non-weightbearing following recent right knee surgery.  A November 2010 VA treatment record stated the Veteran's lumbar range of motion was normal, although the same record further noted that lumbar range of motion was slightly impaired and pain reported in flexion but not extension.  A February 2011 VA treatment record documented the Veteran had an L3-4, L4-5 minimally invasive decompression.  

Additionally, in a May 2014 medical letter, Misty Hurley, MPT, stated in part, that Veteran currently still presented with complaints of pain in the lumbar spine.  However, these additional medical records do not demonstrate the Veteran had experienced the required loss of range of motion to satisfy the criteria for the next higher evaluation.  

With respect the period from April 21, 2015, the Board finds a rating in excess of 20 percent is not warranted for the Veteran's low back strain.  The April 2015 back conditions disability benefit questionnaire revealed that the Veteran had forward flexion to 80 degrees, but this does not satisfy the requirement of 30 or less required for the higher rating.  The April 2015 VA examination report revealed that the Veteran had combined range of motion of 140 degrees, thus, not the required favorable ankylosis of the entire thoracolumbar spine as required by the higher rating category.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted at any point during the appeal period for the Veteran's low back strain on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the May 2009 VA examination, the Veteran reported daily intermittent low back pain.  He described the pain as a stabbing type pain which intensified with bending only; however, the May 2009 VA examiner found the Veteran had no additional limitation with flare-ups with respect his back disability.  The May 2009 VA examiner further found that active range of motion did not produce any weakness, fatigue, or incoordination.  In June 2009 and July 2009 VA treatment records the Veteran reported increased low back pain with exercise, movement, touching and/or manipulation, and standing and or walking.  During the April 2015 examination, the Veteran did not report flare-ups with respect to his low back strain but did report that he had chronic lumbar pain bilaterally, with radiation to both legs, increased with bending, prolonged standing and walking.  The Board finds that any additional functional loss and impairment is not to the degree to warrant a higher evaluation at any point during the appeal period.  

As described above, the May 2009 VA examiner found the Veteran had no additional limitation with flare-ups with respect to his back disability and no any weakness, fatigue, or incoordination upon active range of motion.  The April 2015 examiner could not express an opinion as to if pain, weakness, fatigability or incoordination significantly limited functional ability for the back disability with repeated use over a period of time without resorting to mere speculation in the absence examination after repeated use over time.  However, even with repetitive testing, the Veteran's range of motion with respect to his back disability did not change during either examination.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability ratings.  

Additionally, concerning the range of motion findings of the Veteran's back disability, the Board notes that the May 2009 examination report and April 2015 back conditions benefits questionnaire do not include passive range of motion and do not specify range of motion with and without weight-bearing.  .  See Correia, supra.   However, as noted above, generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board also has considered whether higher ratings for the Veteran's low back strain are warranted via application of DC 5243, for IVDS.  In this regard, the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his low back strain as the evidence of record does not show a physician has prescribed bed rest.  Although the April 2015 VA examiner did indicate the Veteran had incapacitating episodes the basis of such a finding is unclear as it is not supported by the medical evidence of record, notably, the examiner further found that there were no incapacitating episodes during the prior 12 months.  Hence, DC 5243 also cannot serve as grounds for assigning a higher rating for the Veteran's low back strain.

There also are no other relevant DCs for consideration.  In this regard, according to the May 2009 and April 2015 VA examiners, as well as July 2009 and August 2015 VA treatment records, found there were no associated bowel or bladder problems; thus, there also is no basis for assigning a separate or additional rating for this potential problem, either.  Additionally, the Veteran has been awarded separate 20 percent ratings in September 2015 for right lower extremity radiculopathy and left lower extremity radiculopathy.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d at 1337; Washington, 19 Vet. App. at 368-69.  The Board acknowledges the Veteran's assertions that low back disability is more severe than evaluated, to include in his May 2014 testimony, in which he stated, in part, that his neck pain is moderate to severe, that he also experiences muscle spasms and that he is limited in physical activities.  The Veteran's mother also testified that he had lost mobility as a result of his low back disability.  In an August 2015 VA treatment record the Veteran reported, in part, that his back pain and neck pain were worse with range of motion of the neck and when he tried to bend.  These endorsements are admissible and have been taken into consideration.  Layno, 6 Vet. App. at 469.  However, neither the Veteran nor his mother has been shown to have the requisite knowledge or training to be deemed competent to identify a specific level of disability of his low back disability according to the appropriate DC criteria.  Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which the Veteran's low back disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his low back disability.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned in this decision

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with his respect to his low back strain.  See Doucette, supra.  

For these reasons, the Board finds that the Veteran is not entitled to a higher initial rating in excess of 10 percent for his low back disability for the appeal period prior to April 21, 2015, or in excess of 20 percent thereafter.  In making these determinations the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected low back disability met or nearly approximated the criteria for higher rating other than those that have already been granted.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned for the low back disability, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

IV.  Traumatic Brain Injury

Veteran contends he is entitled to a compensable rating for TBI.  His current noncompensable rating was established under DC 8045.

Residuals of TBI are rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  38 C.F.R. § 4.124a.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the same table, with the exception of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  Id.  

Emotional/behavioral dysfunction should be evaluated under § 4.130 when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, such symptoms should also be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Other residuals reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  A 100 percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  The 10 cognitive impairment facets are:  consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, no more than one evaluation is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  38 C.F.R. § 4.124 (a), Note 1.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124 (a), Note 2.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124 (a), Note 3.  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124 (a), Note 4.

In May 2009, the Veteran underwent a TBI evaluation at the VA.  The May 2009 VA examiner noted the Veteran had headaches since his injury as well as some dizziness with the headache, which was characterized as more of an unsteady feeling.  The May 2009 VA examiner noted no weakness or paralysis, no sleep disturbance, fatigue only when he was having a severe headache, poor motivation at times, no problem with mobility, and problems with balance only associated with severe headache.  The May 2009 VA examiner reported the Veteran did not feel like he had any problems with his memory and he did not need lists or other memory aids, he was to pay bills and manage a checkbook, he also drove and did not get lost.  The May 2009 VA examiner did not find any other cognitive problems such as decreased attention, difficulty concentration or difficulty with executive functions.  The May 2009 VA examiner did not find any pain except for intermittent headache.  With respect to psychiatric symptoms the May 2009 VA examiner did not endorse any mood swings, anxiety, or depression.  Additionally, the May 2009 VA examiner found no erectile dysfunction, sensory changes, vision problems, hearing problems, tinnitus, decreased sense of taste or smell, seizures, or hypersensitivity to light or sound.  With respect to neurobehavioral symptoms the May 2009 VA examiner found no irritability or restlessness.  The Veteran had no complaints of impairment of memory, attention, concentration, executive functions, or symptoms of autonomic dysfunction.  The May 2009 VA examiner found the Veteran's judgement was normal, his social interaction was routinely appropriate and he was always oriented to person, time place, and situation, his motor activity was normal and his visual spatial orientation was normal.  he was able to communicate by spoken and written language and to comprehend spoken and written language and consciousness was normal.

In a June 2009 VA treatment record the Veteran complained of headaches which occurred approximately four times per month.  However, the Veteran denied nausea and vomiting photophobia and phonophobia with headache.

In April 2015, VA obtained a residuals of TBI disability benefits questionnaire with a July 2015 addendum.  The April 2015 VA examiner found the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions, his judgement was normal, his social interaction was routinely appropriate, he was always oriented to person, time, place, and situation, and visual spatial orientation was normal.  With respect to subjective symptoms the April 2015 VA examiner only noted headaches.  The April 2015 VA examiner noted neurobehavioral effects of lack of motivation and interest and neuropsychological testing showed mild impairment in attention, word-finding, and information processing speed.  However, the April 2015 VA examiner found the only subjective symptom or any mental, physical or neurological conditions or residual attributable to the Veteran's TBI was headaches.  

The April 2015 VA examiner stated that migraine headache was the only residual associated with TBI.  The April 2015 VA examiner stated that follow-up studies of unselected patients after mild TBI demonstrated small measurable deficits on neuropsychological testing and cognitive domains that appeared particularly vulnerable to the effects of head injury include attention, working memory, processing speed, and reaction time and these deficits were generally mild; gross deficits of intelligence and memory were not associated with mild TBI.  The April 2015 VA examiner stated that abnormalities were most prominent in the first week after TBI and disappeared over time, and at three months, patients with mild TBI as a group performed similarly to control subjects.  Ultimately, the April 2015 VA examiner stated the Veteran's current cognitive dysfunction was less likely related to the concussion he sustained in service

The Board acknowledges the Veteran's assertions that his TBI is more severe than evaluated, to include in his May 2014 testimony, in which he, his spouse and his mother, in part, testified that he had symptoms of memory loss, dizziness, pressure in behind the eyes and that the Veteran isolated himself.  These endorsements are admissible and have been taken into consideration.  See Layno, 6 Vet. App. at 469.  However, the Veteran, his spouse and his mother have not been shown to have the requisite knowledge or training to be deemed competent to identify a specific level of disability related to his TBI or to attribute such symptoms to his TBI.  Such competent evidence concerning the nature and extent of the Veteran's TBI has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his TBI evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints related to his TBI.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with his respect to his TBI.  See Doucette, supra.  

Throughout the rating period on appeal, the preponderance of the evidence is against a compensable rating as both the May 2009 and April 2015 VA examiners found no impairment in any facet with the exception of headaches.  The Board notes that a September 2015 rating decision granted a separate rating for migraines effective April 8, 2015.  Thus, the Veteran's symptom of headaches may not be considered in evaluating the Veteran's TBI disability rating and further separate ratings for residuals of the TBI are not warranted.  See 38 C.F.R. § 4.14.  In reaching this conclusion, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a compensable rating or separate from those already assigned for the Veteran's TBI, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.











	(CONTINUED ON NEXT PAGE)



ORDER

For the appeal period prior to April 21, 2015, entitlement to an initial evaluation in excess of 10 percent for right knee osteochondral injury, patellar maltracking, is denied.

For the appeal period from April 21, 2015, entitlement to an initial evaluation in excess of 10 percent for right knee osteochondral injury, patellar maltracking, under DC 5260 for limitation of flexion, (in lieu of under DC 5259 for symptomatic removal of semilunar cartilage) is denied.  

For the appeal period from April 21, 2015, entitlement to a separate initial evaluation of 20 percent, but no higher, for right knee osteochondral injury, patellar maltracking, under DC 5261 for limitation of extension, (in lieu of DC 5259 for symptomatic removal of semilunar cartilage) is granted.  

Entitlement to an initial evaluation in excess of 10 percent for left knee strain with degenerative changes is denied.  

Entitlement to an initial evaluation in excess of 10 percent for cervical spine fracture with spondylosis prior to April 21, 2015 and a staged initial evaluation in excess of 30 percent thereafter is denied.

Entitlement to an initial evaluation in excess of 10 percent low back strain prior to April 21, 2015 and a staged initial evaluation in excess of 20 percent thereafter is denied.

Entitlement to a compensable initial evaluation for TBI is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


